Citation Nr: 1440163	
Decision Date: 09/09/14    Archive Date: 09/18/14

DOCKET NO.  12-02 467	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to benefits under 38 U.S.C.A. § 1815 for a child born with birth defects.


ATTORNEY FOR THE BOARD

J. Abrams, Associate Counsel






INTRODUCTION

The Veteran, served on active duty from September 1969 to September 1972.  The Appellant is the Veteran's son.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Appellant if further action is required.


REMAND

The Veteran seeks entitlement to benefits under 38 U.S.C.A. § 1815 (West 2002) for a child born with birth defects.  The Appellant's mothers' DD 214 shows that she served in the Republic of Vietnam from November 1969 to November 1970.  A birth certificate has been received for the Appellant and shows that he was born in October 1972.    

Under 38 C.F.R. § 3.815 (2013), VA will pay a monthly monetary allowance under subchapter II of 38 U.S.C. chapter 18 to or for an individual whose biological mother is or was a Vietnam veteran and who VA has determined to have disability resulting from one or more covered birth defects.  The Appellant claims that his hyperhidrosis, psoriasis, and varicocele are birth defects and are a result of his mother's exposure to herbicides while she was in Vietnam.  A VA examination is necessary to determine if the Veteran's conditions are birth defects under 38 C.F.R. § 3.815 (2013).
 
Accordingly, the case is REMANDED for the following actions:

1. Schedule the Appellant for a VA examination.  The examiner should perform all necessary tests to determine if the Appellant has any current conditions, to include hyperhidrosis, psoriasis, and varicocele, that are birth defects.  

If any conditions are found, the examiner is requested to address whether:

a. Any condition found is a birth defect;

b. If the Veteran has congenital heart disease;

c. If the Veteran does have congenital heart disease, whether it is more likely than not (greater than 50 percent probability), less likely than not (less than 50 percent probability), or at least as likely as not (at least a 50 percent probability) that it is related to his varicocele;

d. If any birth defect is found, whether it is more likely than not (greater than 50 percent probability), less likely than not (less than 50 percent probability), or at least as likely as not (at least a 50 percent probability) that it is a familial defect in a particular family, to include hereditary genetic conditions;

e. If any condition is found whether it is more likely than not (greater than 50 percent probability), less likely than not (less than 50 percent probability), or at least as likely as not (at least a 50 percent probability) that it is a congenital malignant neoplasm;

f. If any condition is found whether it is more likely than not (greater than 50 percent probability), less likely than not (less than 50 percent probability), or at least as likely as not (at least a 50 percent probability) that it is a chromosomal disorder;

g. If any condition is found whether it is more likely than not (greater than 50 percent probability), less likely than not (less than 50 percent probability), or at least as likely as not (at least a 50 percent probability) that it is a birth-related injury;

h. If any condition is found whether it is more likely than not (greater than 50 percent probability), less likely than not (less than 50 percent probability), or at least as likely as not (at least a 50 percent probability) that it is a fetal or neonatal infirmity with well-established causes or that is a miscellaneous pediatric condition.  These include, but are not limited to, the following:

i. Asthma and other allergies;
ii. Effects of maternal infection during pregnancy, including but not limited to, maternal rubella, toxoplasmosis, or syphilis;
iii. Fetal alcohol syndrome or fetal effects of maternal drug use;
iv. Hyaline membrane disease;
v. Maternal-infant blood incompatibility;
vi. Neonatal infections;
vii. Neonatal jaundice;
viii. Post infancy deafness/hearing impairment (onset after the age of one year);
ix. Prematurity; and
x. Refractive disorders of the eye.

i. If any condition is found whether it is more likely than not (greater than 50 percent probability), less likely than not (less than 50 percent probability), or at least as likely as not (at least a 50 percent probability) that it is a developmental disorder;

j. If any condition is found whether it is more likely than not (greater than 50 percent probability), less likely than not (less than 50 percent probability), or at least as likely as not (at least a 50 percent probability) that it does not result in permanent physical or mental disability.

2. After completing the requested actions, and any additional notification and/or development deemed warranted, the AOJ should readjudicate the claim on appeal.  If any benefit sought on appeal remains denied, the AOJ must furnish the Appellant with an appropriate supplemental statement of the case and afford a reasonable opportunity for response.

The Appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



